

Exhibit 10.9(d)




EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the “Agreement”) dated as of ___________ (the “Agreement
Date”), between Anthem, Inc., an Indiana corporation (“Anthem”) with its
headquarters and principal place of business in Indianapolis, Indiana (Anthem,
together with its subsidiaries and affiliates are collectively referred to
herein as the “Company”), and the person listed on Schedule A (the “Executive”).
W I T N E S S E T H
WHEREAS, the Company desires to retain the services of Executive and to provide
Executive an opportunity to receive severance to which Executive is not
otherwise entitled in return for the diligent and loyal performance of
Executive’s duties and Executive’s agreement to reasonable and limited
restrictions on Executive’s post-employment conduct to protect the Company’s
investments in its intellectual property, employee workforce, customer
relationships and goodwill;
WHEREAS, the Company has established the Anthem, Inc. Executive Agreement Plan
(“Plan”) to provide certain benefits for participants who enter into an
employment agreement in the form of this Agreement; and
WHEREAS, Executive is not required to execute this Agreement as a condition of
continued employment; rather, Executive is entering into this Agreement to enjoy
the substantial additional payments and benefits available under the Plan and
the Designated Plans (as hereinafter defined).
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.    POSITION/DUTIES.
(a)During the Employment Period (as defined in Section 2 below), Executive shall
serve in the position set forth on Schedule A, or in such other position of
comparable duties, authorities and responsibilities commensurate with the skills
and talents of Executive to which the Company may from time to time assign
Executive. In this capacity, Executive shall have such duties, authorities and
responsibilities as the Company shall designate that are commensurate with
Executive’s position.


(b)During the Employment Period, Executive shall comply with Company policies
and procedures, and shall devote all of Executive’s business time, energy and
skill, best efforts and undivided business loyalty to the performance of
Executive’s duties with the Company. Executive further agrees that while
employed by the Company he shall not perform any services for remuneration for
or on behalf of any other entity without the advance written consent of the
Company.


2.EMPLOYMENT PERIOD. Subject to the termination provisions hereinafter provided,
the initial term of Executive’s employment under this Agreement shall commence
on the


1

--------------------------------------------------------------------------------



Exhibit 10.9(d)


Agreement Date listed above and end on the Anniversary Date which is one year
after the Agreement Date; provided, however, that commencing on the day
following the Agreement Date the term will automatically be extended each day by
one day, until a date (the “Expiration Date”) which is the first annual
anniversary of the first date on which either the Company or Executive delivers
to the other written notice of non‑renewal. The term beginning on the Agreement
Date and ending on the Expiration Date shall constitute the “Employment Period”
for purposes of this Agreement. Expiration of this Agreement shall not be
construed to terminate the employment of Executive. If the employment of
Executive does not terminate on or before the Expiration Date in accordance with
this Agreement, Executive shall continue to be an employee at will of the
Company after the Expiration Date unless such employment is otherwise terminated
by the Company or Executive.


3.BASE SALARY. The Company agrees to pay Executive a base salary at an annual
rate set forth on Schedule A, payable in accordance with the regular payroll
practices of the Company. Executive’s Base Salary shall be subject to annual
review by the Company. The base salary as determined herein from time to time
shall constitute “Base Salary” for purposes of this Agreement.


4.BONUS. During the Employment Period, Executive shall be eligible to receive
consideration for an annual bonus upon such terms as adopted from time to time
by the Company. The Target Bonus for which Executive is eligible for the year in
which this Agreement is executed is specified in Schedule A to this Agreement.


5.BENEFITS. Executive, his or her spouse and their eligible dependents shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its
executives at a level commensurate with Executive’s position, subject to
satisfying the applicable eligibility requirements therefor, in addition to the
benefits available under the Plan. Notwithstanding the foregoing, the Company
may modify or terminate any employee benefit plan at any time in accordance with
its terms.


6.TERMINATION. Executive’s employment and the Employment Period shall terminate
on the first of the following to occur:


(a)DISABILITY. Subject to applicable law, upon 10 days’ prior written notice by
the Company to Executive of termination due to Disability. “Disability” shall
have the meaning defined in the Company’s Long Term Disability Plan.


(b)DEATH. Automatically on the date of death of Executive.


(c)CAUSE. The Company may terminate Executive’s employment hereunder for Cause
immediately upon written notice by the Company to Executive of a termination for
Cause. “Cause” shall have the meaning defined for that term in the Plan.


(d)WITHOUT CAUSE. Upon written notice by the Company to Executive of an
involuntary termination without Cause, other than for death or Disability.


(e)BY EXECUTIVE. Upon at least thirty (30) days advance written notice by the
Executive to the Company with or without Good Reason as defined in the plan. If
the Executive


2

--------------------------------------------------------------------------------



Exhibit 10.9(d)


fails to provide this advance notice, the Executive will immediately forfeit any
vested but unexercised Options granted on and after July 1, 2018.


7.CONSEQUENCES OF TERMINATION. The Executive’s entitlement to payments and
benefits upon termination shall be as set forth in the Plan.


8.RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond Accrued Benefits shall only be
payable if Executive delivers to the Company and does not revoke a general
release of all claims in a form tendered by the Company which shall be
substantially similar to the form attached as Exhibit B to the Plan or such
other form acceptable to the Company within thirty (30) days of Executive’s
termination of employment.


9.RESTRICTIVE COVENANTS.


(a)CONFIDENTIALITY.


(i)Executive recognizes that the Company derives substantial economic value from
information created and used in its business which is not generally known by the
public, including, but not limited to, plans, designs, concepts, computer
programs, formulae, and equations; product fulfillment and supplier information;
customer and supplier lists, and confidential business practices of the Company,
its affiliates and any of its customers, vendors, business partners or
suppliers; profit margins and the prices and discounts the Company obtains or
has obtained or at which it sells or has sold or plans to sell its products or
services (except for public pricing lists); manufacturing, assembling, labor and
sales plans and costs; business and marketing plans, ideas, or strategies;
confidential financial performance and projections; employee compensation;
employee staffing and recruiting plans and employee personal information; and
other confidential concepts and ideas related to the Company’s business
(collectively, “Confidential Information”). Executive expressly acknowledges and
agrees that by virtue of his or her employment with the Company, Executive will
have access and will use in the course of Executive’s duties certain
Confidential Information and that Confidential Information constitutes trade
secrets and confidential and proprietary business information of the Company,
all of which is the exclusive property of the Company. For purposes of this
Agreement, Confidential Information includes the foregoing and other information
protected under the Indiana Uniform Trade Secrets Act (the “Act”), or to any
comparable protection afforded by applicable law, but does not include
information that Executive establishes by clear and convincing evidence, is or
may become known to Executive or to the public from sources outside the Company
and through means other than a breach of this Agreement. Notwithstanding the
foregoing, in accordance with the Defend Trade Secrets Act of 2016, Executive
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Company’s trade secrets
to his or her attorney and use the trade secret information in the court
proceeding if Executive (a) files any document


3

--------------------------------------------------------------------------------



Exhibit 10.9(d)


containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.


(ii)Executive agrees that Executive will not for himself or herself or for any
other person or entity, directly or indirectly, without the prior written
consent of the Company, while employed by the Company and thereafter: (1) use
Confidential Information for the benefit of any person or entity other than the
Company or its affiliates; (2) remove, copy, duplicate or otherwise reproduce
any document or tangible item embodying or pertaining to any of the Confidential
Information, except as required to perform Executive’s duties for the Company or
its affiliates; or (3) while employed and thereafter, publish, release, disclose
or deliver or otherwise make available to any third party any Confidential
Information by any communication, including oral, documentary, electronic or
magnetic information transmittal device or media. Upon termination of
employment, Executive shall return all Confidential Information and all other
property of the Company. This obligation of non-disclosure and non-use of
information shall continue to exist for so long as such information remains
Confidential Information. Provided, however, nothing in this agreement prohibits
or limits Executive from (1) reporting possible violations of federal securities
law or regulation to any governmental agency or entity or (2) receiving a
monetary award from the governmental agency or entity for the information
reported.


(b)DISCLOSURE AND ASSIGNMENT OF INVENTIONS AND IMPROVEMENTS. Without prejudice
to any other duties express or implied imposed on Executive hereunder it shall
be part of Executive’s normal duties at all times to consider in what manner and
by what methods or devices the products, services, processes, equipment or
systems of the Company and any customer or vendor of the Company might be
improved and promptly to give to the Chief Executive Officer of the Company or
his or her designee full details of any improvement, invention, research,
development, discovery, design, code, model, suggestion or innovation
(collectively called “Work Product”), which Executive (alone or with others) may
make, discover, create or conceive in the course of Executive’s employment.
Executive acknowledges that the Work Product is the property of the Company. To
the extent that any of the Work Product is capable of protection by copyright,
Executive acknowledges that it is created within the scope of Executive’s
employment and is a work made for hire. To the extent that any such material may
not be a work made for hire, Executive hereby assigns to the Company all rights
in such material. To the extent that any of the Work Product is an invention,
discovery, process or other potentially patentable subject matter (the
“Inventions”), Executive hereby assigns to the Company all right, title, and
interest in and to all Inventions. The Company acknowledges that the assignment
in the preceding sentence does not apply to an Invention that Executive develops
entirely on his or her own time without using the Company’s equipment, supplies,
facilities or trade secret information, except for those Inventions that either:


(1)
relate at the time of conception or reduction to practice of the Invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company, or

(2)
result from any work performed by Executive for the Company.

Execution of this Agreement constitutes Executive’s acknowledgment of receipt of
written notification of this Section and of notice of the general exception to
assignments of Inventions


4

--------------------------------------------------------------------------------



Exhibit 10.9(d)


provided under the Uniform Employee Patents Act, in the form adopted by the
state having jurisdiction over this Agreement or provision, or any comparable
applicable law.
(c)NON-COMPETITION. During the Employment Period, and any period in which
Executive is employed by the Company during or after the Employment Period, and
during the period of time after Executive’s termination of employment as set
forth in Schedule A, Executive will not, without prior written consent of the
Company, directly or indirectly seek or obtain a Competitive Position in a
Restricted Territory and perform a Restricted Activity with a Competitor, as
those terms are defined herein.


(i)Competitive Position means any employment or performance of services with a
Competitor (A) in which Executive has executive level duties for such
Competitor, or (B) in which Executive will use any Confidential Information of
the Company.
(ii)Restricted Territory means any geographic area in which the Company does
business and in which the Executive had responsibility for, or Confidential
Information about, such business within the thirty six (36) months prior to
Executive’s termination of employment from the Company.
(iii)Restricted Activity means any activity for which Executive had
responsibility for the Company within the thirty-six (36) months prior to
Executive’s termination of employment from the Company or about which Executive
had Confidential Information.
(iv)Competitor means any entity or individual (other than the Company), engaged
in management of network‑based managed care plans and programs, or the
performance of managed care services, health insurance, long term care
insurance, dental, life or disability insurance, behavioral health, vision,
flexible spending accounts, COBRA administration or other products or services
substantially the same or similar to those offered by the Company while
Executive was employed, or other products or services offered by the Company
within twelve (12) months after the termination of Executive’s employment if the
Executive had responsibility for, or Confidential Information about, such other
products or services while Executive was employed by the Company.


(d)NON-SOLICITATION OF CUSTOMERS. During the Employment Period, and any period
in which Executive is employed by the Company during or after the Employment
Period, and for the period of time after Executive’s termination of employment
as set forth in the Plan, Executive will not, either individually or as a
employee, partner, consultant, independent contractor, owner, agent, or in any
other capacity, directly or indirectly, for a Competitor of the Company as
defined in Section 9(c)(iv) above: (i) solicit business from any client or
account of the Company or any of its affiliates with which Executive had
contact, or responsibility for, or about which Executive had knowledge of
Confidential Information by reason of Executive’s employment with the Company,
(ii) solicit business from any client or account which was pursued by the
Company or any of its affiliates and with which Executive had contact, or
responsibility for, or about which Executive had knowledge of Confidential
Information by reason of Executive’s employment with the Company, within the
twelve (12) month period prior to termination of employment. For purposes of
this provision, an individual policyholder in a plan maintained by the Company
or by a client or account of the Company under which individual policies are
issued, or a certificate holder in such plan under which group policies are
issued, shall not be considered a client or account subject to this restriction
solely by reason of being such a policyholder or certificate holder.


5

--------------------------------------------------------------------------------



Exhibit 10.9(d)


(e)NON-SOLICITATION OF EMPLOYEES. During the Employment Period, and any period
in which Executive is employed by the Company during or after the Employment
Period, and for the period of time after Executive’s termination of employment
as set forth int he Plan, Executive will not, either individually or as an
employee, partner, independent contractor, owner, agent, or in any other
capacity, directly or indirectly solicit, hire, attempt to solicit or hire, or
participate in any attempt to solicit or hire, for any non-Company affiliated
entity, any person who on or during the six (6) months immediately preceding the
date of such solicitation or hire is or was an officer or employee of the
Company, or whom Executive was involved in recruiting while Executive was
employed by the Company.


(f)NON-DISPARAGEMENT. Executive agrees that he or she will not, nor will he or
she cause or assist any other person to, make any statement to a third party or
take any action which is intended to or would reasonably have the effect of
disparaging or harming the Company or the business reputation of the Company’s
directors, employees, officers and managers.


(g)CESSATION AND RECOUPMENT OF SEVERANCE PAYMENTS AND OTHER BENEFITS. If at any
time Executive breaches any provision of this Section 9 or Section 10, then:
(i) the Company shall cease to provide any further severance Pay or other
benefits previously received under the Plan and Executive shall repay to the
Company all Severance Pay and other benefits previously received under the Plan,
(ii) all unexercised Company stock options under any Designated Plan (as defined
in the Plan) whether or not otherwise vested shall cease to be exercisable and
shall immediately terminate; (iii) Executive shall forfeit any outstanding
restricted stock or other outstanding equity award made under any Designated
Plan and not otherwise vested on the date of breach; and (iv) the Executive
shall pay to the Company (A) for each share of common stock of the Company
(“Common Share”) acquired on exercise of an option under a Designated Plan
within the 24 months prior to such breach, the excess of the fair market value
of a Common Share on the date of exercise over the exercise price, and (B) for
each Share of restricted stock that became vested under any Designated Plan
within the 24 months prior to such breach, the fair market value (on the date of
vesting) of a Common Share. Any amount to be repaid pursuant to this Section
9(g) shall be held by the Executive in constructive trust for the benefit of the
Company and shall, upon written notice from the Company, within 10 days of such
notice, be paid by Executive to the Company with interest from the date such
Common Share was acquired or the share of restricted stock became vested, as the
case may be, to the date of payment, at 120% of the applicable federal rate,
determined under Section 1274(d) of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”). Any amount described in clauses (i),
(ii) or (iii) that the Executive forfeits as a result of a breach of the
provisions of Sections 9 and 10shall not reduce any money damages that would be
payable to the Company as compensation for such breach. The amount to be repaid
pursuant to this Section 9(g) shall be determined on a gross basis, without
reduction for any taxes incurred, as of the date of the realization event, and
without regard to any subsequent change in the fair market value of a Common
Share. The Company shall have the right to offset such gain against any amounts
otherwise owed to Executive by the Company (whether as wages, vacation pay, or
pursuant to any benefit plan or other compensatory arrangement other than any
amount pursuant to any nonqualified deferred compensation plan under Section
409A of the Code). For purposes of this Section 9(g), a “Designated Plan” is
each annual bonus and incentive plan, stock option, restricted stock, or other
equity compensation or long-term incentive compensation plan, deferred
compensation plan, or supplemental retirement plan, listed on Exhibit C to the
Plan. The provisions of this Section 9(g) shall apply to awards described in
clauses (i), (ii), (iii) and (iv)


6

--------------------------------------------------------------------------------



Exhibit 10.9(d)


of this Section earned or made after the date Executive becomes a participant in
the Plan and executes this Agreement, and to awards earned or made prior thereto
which by their terms are subject to cessation and recoupment under terms similar
to those of this paragraph.


(h)EQUITABLE RELIEF AND OTHER REMEDIES - CONSTRUCTION.


(i)Executive acknowledges that each of the provisions of this Agreement are
reasonable and necessary to preserve the legitimate business interests of the
Company, its present and potential business activities and the economic benefits
derived therefrom; that they will not prevent him or her from earning a
livelihood in Executive’s chosen business and are not an undue restraint on the
trade of Executive, or any of the public interests which may be involved.


(ii)Executive agrees that beyond the amounts otherwise to be provided under this
Agreement and the Plan, the Company will be damaged by a violation of this
Agreement and the amount of such damage may be difficult to measure. Executive
agrees that if Executive commits or threatens to commit a breach of any of the
covenants and agreements contained in Sections 9 and 10 to the extent permitted
by applicable law, then the Company shall have the right to seek and obtain all
appropriate injunctive and other equitable remedies, without posting bond
therefor, except as required by law, in addition to any other rights and
remedies that may be available at law or under this Agreement, it being
acknowledged and agreed that any such breach would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy.
Further, if Executive violates Section 9(b) - (e) hereof Executive agrees that
the period of violation shall be added to the Period in which Executive’s
activities are restricted.


(iii)Notwithstanding the foregoing, the Company will not seek injunctive relief
to prevent an Executive residing in California from engaging in post termination
competition in California under Section 9(c) or 9(d) of this Agreement provided
that the Company may seek and obtain relief to enforce Section 9(g) of this
Section with respect to such Executives.


(iv)The parties agree that the covenants contained in this Agreement are
severable. If an arbitrator or court shall hold that the duration, scope, area
or activity restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope, area or activity
restrictions reasonable and enforceable under such circumstances shall be
substituted for the stated duration, scope, area or activity restrictions to the
maximum extent permitted by law. The parties further agree that the Company’s
rights under Section 9(g) should be enforced to the fullest extent permitted by
law irrespective of whether the Company seeks equitable relief in addition to
relief provided thereon or if the arbitrator or court deems equitable relief to
be inappropriate.


(i)SURVIVAL OF PROVISIONS. The obligations contained in this Section 9 and
Section 10 below shall survive the cessation of the Employment Period and
Executive’s employment with the Company and shall be fully enforceable
thereafter.


10.COOPERATION. While employed by the Company and for two years (or, if longer,
for so long as any claim referred to in Section 3.10 of the Plan remains
pending) after the termination


7

--------------------------------------------------------------------------------



Exhibit 10.9(d)


of Executive’s employment for any reason, Executive will provide cooperation and
assistance to the Company as provided in Section 3.10 of the Plan.


11.NOTIFICATION OF EXISTENCE OF AGREEMENT. Executive agrees that in the event
that Executive is offered employment with another employer (including service as
a partner of any partnership or service as an independent contractor) at any
time during the existence of this Agreement, or such other period in which post
termination obligations of this Agreement apply, Executive shall immediately
advise said other employer (or partnership) of the existence of this Agreement
and shall immediately provide said employer (or partnership or service
recipient) with a copy of Sections 9 and 10 of this Agreement.


12.NOTIFICATION OF SUBSEQUENT EMPLOYMENT. Executive shall report promptly to the
Company any employment with another employer (including service as a partner of
any partnership or service as an independent contractor or establishment of any
business as a sole proprietor) obtained during the period in which Executive’s
post termination obligations set forth in Section 9(b) - (f) apply.


13.NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile or e-mail,
(iii) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (iv) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to Executive:
At the address (or to the facsimile number) shown
on the records of the Company


If to the Company:
Executive Vice President and Chief Human Resources Officer
Anthem, Inc.
120 Monument Circle
Indianapolis, IN 46204


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


14.SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall control.


15.SUCCESSORS AND ASSIGNS - BINDING EFFECT. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns, as


8

--------------------------------------------------------------------------------



Exhibit 10.9(d)


the case may be. The Company may assign this Agreement to any affiliate of the
Company and to any successor or assign of all or a substantial portion of the
Company’s business. Executive may not assign or transfer any of his rights or
obligations under this Agreement.


16.SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


17.DISPUTE RESOLUTION.


(a)In the event of any dispute arising out of or relating to this Agreement the
determinations of fact and the construction of this Agreement or any other
determination by the Committee in its sole and absolute discretion pursuant to
Section 6.3 of the Plan shall be final and binding on all persons and may not be
overturned in any arbitration or any other proceeding unless the party
challenging the Committee’s determination can demonstrate by clear and
convincing evidence that a determination of fact is clearly erroneous or any
other determination by the Committee is arbitrary and capricious; provided,
however, that if a claim relates to benefits due following a Change in Control
(as defined in the Plan), the Committee’s determination shall not be final and
binding if the party challenging the Committee’s determination establishes by a
preponderance of the evidence that he or she is entitled to the benefit in
dispute.


(b)Any dispute arising out of or relating to this Agreement shall first be
presented to the Committee pursuant to the claims procedure set forth in Section
5.2 of the Plan and the claims review procedure of Section 5.3 of the Plan
within the times therein provided. In the event of any failure timely to use and
exhaust such claims procedure, and the claims review procedures, the decision of
the Committee on any matter respecting this Agreement shall be final and binding
and may not be challenged by further arbitration, or any other proceeding.


(c)Any dispute arising out of or relating to this Agreement, including the
breach, termination or validity thereof, which has not been resolved as provided
in paragraph (b) of this Section as provided herein shall be finally resolved by
arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, by a sole arbitrator. The Company shall be initially
responsible for the payment of any filing fee and advance in costs required by
CPR or the arbitrator, provided, however, if the Executive initiates the claim,
the Executive will contribute an amount not to exceed $250.00 for these
purposes. During the arbitration, each Party shall pay for its own costs and
attorneys fees, if any. Attorneys fees and costs should be awarded by the
arbitrator to the prevailing party pursuant to Section 19 below.


(d)The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
§§ 1‑16, and judgment upon the award rendered by the arbitrator may be entered
by any court having jurisdiction thereof. The arbitrator shall not have the
right to award speculative damages or punitive damages to either party except as
expressly permitted by statute (notwithstanding this provision by which both
parties hereto waive the right to such damages) and shall not have the power to
amend this Agreement. The arbitrator shall be required to follow applicable law.
The place of arbitration shall be Indianapolis, Indiana. Any application to
enforce or set aside the arbitration award shall be filed in a state or federal
court located in Indianapolis, Indiana.


9

--------------------------------------------------------------------------------



Exhibit 10.9(d)


(e)Any demand for Arbitration must be made or any other proceeding filed within
six (6) months after the date of the Committee’s decision on review pursuant to
Section 5.3 of the Plan.


(f)Notwithstanding the foregoing provisions of this Section, an action to
enforce this Agreement shall be filed within eighteen (18) months after the
party seeking relief had actual or constructive knowledge of the alleged
violation of the Employment Agreement in question or any party shall be able to
seek immediate, temporary, or preliminary injunctive or equitable relief from a
court of law or equity if, in its judgment, such relief is necessary to avoid
irreparable damage. To the extent that any party wishes to seek such relief from
a court, the parties agree to the following with respect to the location of such
actions. Such actions brought by the Executive shall be brought in a state or
federal court located in Indianapolis, Indiana. Such actions brought by the
Company shall be brought in a state or federal court located in Indianapolis,
Indiana; the Executive’s state of residency; or any other forum in which the
Executive is subject to personal jurisdiction. The Executive specifically
consents to personal jurisdiction in the State of Indiana for such purposes.


(g)IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO.


18.GOVERNING LAW. This Agreement forms part of an employee benefit plan subject
to the Employee Retirement Income Security Act of 1974 (“ERISA”), and shall be
governed by and construed in accordance with ERISA and, to the extent applicable
and not preempted by ERISA, the law of the State of Indiana applicable to
contracts made and to be performed entirely within that State, without regard to
its conflicts of law principles.


19.ATTORNEYS’ FEES. In the event of any contest arising under or in connection
with this Agreement, the arbitrator or court, as applicable, shall award the
prevailing party attorneys’ fees and costs to the extent permitted by applicable
law.


20.MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director as may be designated by the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement and the Plan and together with all exhibits
thereto sets forth the entire agreement of the parties hereto in respect of the
subject matter contained herein. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.


21.OTHER EMPLOYMENT ARRANGEMENTS. Except as set forth on Schedule A or provided
in Section 2.1(a)(i) of the Plan, any severance or change in control plan or
agreement (other than the Plan) or other similar agreements or arrangements
between Executive and the Company including without limitation the Executive
Agreement (the Anthem Non-Competition


10

--------------------------------------------------------------------------------



Exhibit 10.9(d)


Agreement), shall, effective as of the Effective Date, be superseded by this
Agreement and the Plan and shall therefore terminate and be null and void and of
no force or effect.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
ANTHEM, INC.


By: _____________________________________
Name: ___________________________________    
Its: _____________________________________
Date: _____________________________________


EXECUTIVE
                        
__________________________________________


Date: _____________________________________


























11

--------------------------------------------------------------------------------



Exhibit 10.9(d)




SCHEDULE A


1. Name of Executive


2. Position


3. Agreement Date


4. Base Salary


5. Annual Bonus Target Opportunity


6. Severance Payments and Benefits in the
case of a Termination Without Cause or With
Good Reason and in the absence of a Change
in Control to be paid over the period indicated
at times corresponding with the Company’s
normal payroll dates


7. Severance Payments and Benefits in the
case of a Termination Without Cause during an
Imminent Change in Control period or during
the thirty-six (36) month period after a Change
in Control or a Termination by Executive with
Good Reason during the thirty‑six (36) month
period after a Change in Control


8. Non Solicitation and Non Competition
Period following Termination of Employment
for any reason


*Notwithstanding the severance pay and benefits identified above, your
employment classification at the time of an Eligible Separation from Service (as
defined in the Anthem, Inc. Executive Agreement Plan, as amended and/or restated
from time to time) will control the payout level.  As a result, any changes in
your position (identified above) may impact the level of severance pay and
benefits that may be paid upon an Eligible Separation from Service.






12